                Case 2:19-cv-05354-MTL Document 55 Filed 05/04/21 Page 1 of 1



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Michael T. Liburdi                             Date: May 4, 2021
 Case Number: CV-19-05354-PHX-MTL
 Innovative Sports Management Incorporated v. Graham et al

 APPEARANCES: Plaintiff(s) Counsel                                  Defendant(s) Counsel
              Thomas P. Riley                                       Marcos Eduardo Garciaacosta
                                                                    with Defendant Oscar Graham,
                                                                    (telephonically)

 STATUS CONFERENCE:

2:00 p.m. This is the time set for Status Conference.

Discussion held regarding the Motion to Withdraw as Counsel, (Doc. 49), and Plaintiff’s Request to
Reinstate Action, (Doc. 50). Counsel states that Defendant executed the release and that it was forwarded
to Plaintiff’s counsel electronically. Plaintiff’s counsel advises that he did not receive an email from
Defense counsel.

IT IS ORDERED that counsel meet in person and that Mr. Garciaacosta provide Mr. Riley with a wet
signature copy of the mutual release by no later than 11:59 p.m. today, May 4, 2021.

IT IS FURTHER ORDERED that a stipulation for dismissal shall be submitted to the Court by no later
than 5:00 p.m., Thursday, May 6, 2021. If the stipulation is E-Filed by Mr. Riley, an email from Mr.
Garciaacosta giving him authority to do so shall be attached. If the Court does not receive a stipulation
to dismiss by the deadline, a trial-setting conference shall be set and the Court will issue an order to show
cause as to why Mr. Graham should not be sanctioned in the form of attorney’s fees associated with
Plaintiff’s Request to Reinstate Action (Doc. 50).

IT IS FURTHER ORDERED that Defendant’s Motion to Withdraw as Counsel, (Doc. 49), is denied
without prejudice to refiling, due to counsel not complying with Local Rule of Civil Procedure 83.3.

IT IS FURTHER ORDERED that Plaintiff’s Request to Reinstate Action, (Doc. 50), is held in
abeyance.

2:30 p.m. Court is adjourned.


 Deputy Clerk: Rebekka Walder                                                         30 minutes
 Court Reporter: Barbara Stockford                                                    Start: 2:00 PM
                                                                                      Stop: 2:30 PM
